



Exhibit 10(c)


SEPARATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release of all Claims (“Agreement”) is
entered into by and between American Electric Power Service Corporation, a New
York corporation (the “Company”), and Robert P. Powers (“Executive”). As used in
this Agreement, the term “Company” will include its predecessors, parent
corporations and subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, employees, successors, assigns,
representatives, agents and counsel, unless the context clearly requires
otherwise.


In consideration of the promises set forth in this Agreement, Executive and the
Company agree as follows:


1.    Termination of Employment; Resignation. The parties acknowledge that
Executive’s employment relationship with the Company will cease at the close of
business on August 4, 2017 or such other date that Executive and the Company
mutually agree (the “Termination Date”). Pending the Termination Date, the
Company reserves the right to change the responsibilities of Executive.
Executive hereby resigns effective at the close of business on the Termination
Date, (a) as an employee of the Company, (b) to the extent he has not already
done so, from all Company boards, committees, and offices, including those of
any parent, affiliate or subsidiary of the Company, and (c) from all
administrative, fiduciary or other positions Executive may hold or have held
relating to the Company. The Company consents to and accepts all such
resignations. Executive agrees to make himself available for assigned duties and
adhere to Company policy through and including the Termination Date. Executive
further agrees to execute a release comparable to that set forth in this
Agreement following his Termination Date.


Executive understands and agrees that he will not seek re-employment with the
Company (as defined herein), and that this Agreement shall act as a complete bar
to any claim of entitlement to employment or re-employment with any AEP System
company.


2.    Separation Payments.


(i)    Within 30 days after the later of the Termination Date or the date the
signed release becomes effective and enforceable in accordance with section 9,
the Company shall pay the Executive the amount of $700,000.00 in gross pay with
deductions to be made as required by law.


(ii)    No later than March 15, 2018, Executive will receive a payment, if
applicable, under the Company’s Annual Incentive Compensation Plan (“ICP”) for
2017. This payment, if any, will be made at approximately the same time and




--------------------------------------------------------------------------------






utilizing the same overall Award Score as the awards for other Executive Council
members receiving an ICP payment for 2017, without individual discretionary
adjustment, and will be calculated based upon the ICP eligible earnings of the
Executive for 2017, recognizing that the payment described in section 2(i) shall
not be considered ICP eligible earnings.


(iii)    The payments referenced in this section 2 are subject to and predicated
on the following conditions:
(A)
Executive shall adhere to the provisions of this Agreement, and

(B)
Executive shall not:

(1)
engage in the commission of an act of dishonesty, including, but not limited to,
misappropriation of funds or any property of the Company;

(2)
engage in activities or conduct injurious to the best interest or reputation of
the Company as determined by the Company;

(3)
violate any of the Company’s rules of conduct, such as may be provided in any
employee handbook or as the Company may promulgate from time to time; nor

(4)
disclose, disseminate, or misappropriate confidential, proprietary, and/or trade
secret information.

The payments referenced in this section 2 also shall be subject to the Company’s
policy concerning the recoupment of incentive compensation.


(iv)    Executive acknowledges that the payments referenced in this section 2
are payments to which he would not be entitled but for this Agreement.


3.    Other Payments and Benefits to Executive. Executive will receive and
remain entitled to those payments and benefits enumerated in the April 25, 2017
correspondence and Summary of Benefits from Andrew R. Carlin to Executive, a
copy of which is attached hereto as Exhibit A.


4.    Short-Term & Long-Term Incentive Compensation Plans; Severance Plans.
Other than as set forth in Exhibit A and sections 2 and 3 above, the Executive
hereby relinquishes, releases and forfeits any participation in and/or payments
from any and all other annual incentive compensation, long-term incentive
compensation, and other compensation plans, programs and awards, as well as from
any and all benefit plans, programs, agreements or other arrangements that would
provide any consideration to Executive by reason of characterizing the
termination of his employment as other than a voluntary resignation, including
but not limited to the American Electric Power Company, Inc. Severance Plan, the
American Electric Power Executive Severance Plan and the American Electric Power
Service Corporation Change In Control Agreement.




2

--------------------------------------------------------------------------------





5.     Non-solicitation, Confidentiality and Cooperation.


5.1    Non-solicitation. For a period of twelve months following the Termination
Date, Executive shall not directly, or indirectly through others, knowingly
induce or attempt to induce any officer, employee, consultant or other
independent contractor of the Company currently employed or engaged by the
Company with whom Executive had contact, knowledge of, or association in the
course of Executive’s employment with the Company or any of its affiliates, as
the case may be, to terminate his or her employment or engagement with the
Company or any of its affiliates and accept employment or engagement, directly
or indirectly, with the Executive or induce such officer, employee or consultant
or other independent contractor to commence employment with any other company or
affiliates of a company, and shall not, either directly or indirectly through
others, knowingly assist any other person or entity in such an inducement and
hiring (regardless of whether any such officer, employee, consultant or
independent contractor would commit a breach of contract by terminating his or
her employment).


5.2    Confidentiality. Executive agrees that he will not, without the prior
written consent of the Company disclose to any person, firm or corporation any
"Confidential Information," of the Company which is now known to the Executive
as a result of the Executive's employment or association with the Company,
unless such disclosure is compelled by law or appropriate legal process or is
made by Executive through proper initiation of, participation in or cooperation
with a government agency’s investigative or enforcement process pursuant to the
rights and protection of an applicable whistleblower law or in a related
judicial proceeding. The foregoing shall not prohibit or impede the Executive
from reporting an act or event, that the Executive in good faith believes is a
violation of law, to a relevant law-enforcement agency (such as a federal, state
or local law enforcement agency or official), or to a federal, state or local
government agency, such as the Securities and Exchange Commission, the Internal
Revenue Service, the Equal Employment Opportunity Commission, or the Department
of Labor, or from cooperating in an investigation conducted by or communicating
with such a government agency, or otherwise making disclosures to such an agency
that are protected under federal, state or local whistleblower laws
(“Permissible Disclosures”).


Moreover, pursuant to the federal Defend Trade Secrets Act of 2016 (“DTSA”), (i)
no individual will be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and made solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (ii) an individual who is pursuing a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose trade secret


3

--------------------------------------------------------------------------------





information to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual (A) files any document
that contains or reflects the trade secret under seal; and (B) does not disclose
any trade secret except as permitted by court order.


The Executive does not need the prior written consent of (or to give notice to)
the Company regarding any such Permissible Disclosures or disclosures protected
by the DTSA. Notwithstanding the foregoing, no provision in this Agreement shall
be construed or interpreted as authorization from the Company for the Executive
to disclose any information covered by the Company’s attorney-client or attorney
work product privileges or a waiver of any such privilege.


"Confidential information" shall mean any confidential, proprietary and or trade
secret information, including, but not limited to, concepts, ideas, information
and materials relating to the Company, client records, client lists, economic
and financial analysis, financial data, customer contracts, marketing plans,
notes, memoranda, lists, books, correspondence, manuals, reports or research,
whether developed by the Company or developed by Executive acting alone or
jointly with the Company while Executive was employed by the Company.
Confidential information does not include information which is in the public
domain or generally known in the Company’s industry or becomes publicly
disseminated by means other than a breach of this Section 5.2.


5.3    Cooperation. As part of the consideration for the benefits furnished to
Executive under this Agreement, Executive agrees to cooperate fully with the
Company upon reasonable prior notice subject to the Executive’s other
commitments, in the investigation, prosecution and/or defense of any legal
actions and claims concerning the Company and/or its employees or former
employees. Upon such request, Executive shall: (1) make himself available to the
Company and the Company’s representatives, including its attorneys; (2) supply
accurate, complete and thorough information as reasonably requested by the
Company and its attorneys; and (3) provide other assistance as reasonably
requested by the Company and its attorneys with regard to any such legal actions
and claims. The Company also will pay Executive’s reasonable expenses, including
travel, incurred in connection with such cooperation, but approved in advance by
the Company. Executive agrees that any communication Executive has with the
Company and its representatives, including its attorneys, relating to any legal
actions and claims concerning the Company is strictly confidential and further
agrees not to disclose or permit disclosure of any such communication to any
persons outside the Company (other than Executive’s legal counsel) without first
obtaining prior written consent.


6.    Release and Waiver of Claims.
6.1    Executive’s Release and Waiver of Claims. In consideration for the
promises contained herein, and except with respect to the Company’s obligations
hereunder, and subject to Section 7 of this Agreement (Protected


4

--------------------------------------------------------------------------------





Activity), Executive hereby releases and forever discharges the Company from any
and all charges, complaints, liabilities, claims, promises, agreements,
controversies, damages, causes of action, suits or expenses of any kind or
nature whatsoever, known or unknown, foreseen or unforeseen from the beginning
of time through the date upon which Executive executes this Agreement
(collectively, “Claims”). The scope of this release includes, but is not limited
to, claims arising in any way from Executive’s employment with the Company,
Executive’s service as an officer and/or director of the Company, or Executive’s
agreement to resign Executive’s employment as provided in section 1, above; any
and all alleged discrimination or acts of discrimination which occurred or may
have occurred on or before the date upon which Executive executes this Agreement
based upon race, color, sex, creed, national origin, age, disability or any
other violation of any equal employment opportunity law, ordinance, rule,
regulation or order (including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Americans
with Disabilities Act; the Family and Medical Leave Act (“FMLA”); applicable
federal and state securities laws; claims under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)); or any other federal, state or
local laws or regulations regarding employment discrimination or termination of
employment; and any claims for breach of contract, wrongful discharge, fraud, or
misrepresentation under any statute, rule, or regulation or under the common
law. Excluded from this Agreement are any claims which cannot be waived by law.
Executive is waiving any right to recover any individual relief from the Company
(including back pay, front pay, reinstatement or other legal or equitable
relief) in any charge, complaint, lawsuit or other proceeding brought by
Executive or on Executive's behalf against the Company pertaining to events
occurring prior to execution of this Agreement.
6.2    Indemnification/Insurance. Notwithstanding the foregoing, Executive does
not release, discharge or waive any rights to indemnification or other
protection that Executive may have under the By-Laws or Resolutions of the
Company, the laws of the States of New York and/or Ohio, any indemnification
agreement between Executive and the Company, or any insurance coverage
maintained by or on behalf of the Company (including but not limited to Director
and Officer insurance), nor will the Company take any action, directly or
indirectly, to encumber or adversely affect Executive’s rights under any such
indemnification arrangement or insurance. Further, the release contained in this
Section 6 will not affect any rights granted to Executive, or obligations of the
Company, under the terms of this Agreement.
 
7.    Protected Activity.
7.1    Communication of Safety Concerns. Executive understands and acknowledges
that nothing in this Agreement prohibits, penalizes, or otherwise discourages
him/her from reporting, providing testimony regarding, or otherwise
communicating any nuclear safety concern, workplace safety concern,


5

--------------------------------------------------------------------------------





or public safety concern to the U.S. Nuclear Regulatory Commission (NRC) or the
U.S. Department of Labor (DOL). Executive further understands and acknowledges
that the provisions of this Agreement are not intended to restrict his
communication with, or full cooperation in, proceedings or investigations by any
agency relating to nuclear regulatory or safety issues. Executive understands
that nothing in the Agreement waives his right to file a claim with the DOL
pursuant to Section 211 of the Energy Reorganization Act, but Executive
expressly waives his/her right to recover any and all damages or other equitable
relief, including, but not limited to reinstatement, back pay, front pay,
compensatory damages, attorney fees or costs, that may be awarded to the
Employee by the DOL as a result of such a claim.
7.2    Nothing in this Agreement (including but not limited to the release and
waiver of claims and the confidentiality, cooperation, return of property and
any other limiting provisions) (1) affects or limits Executive’s right to
challenge the validity of this Agreement under the ADEA or the Older Workers
Benefit Protection Act (where Executive is age 40 or older) or (2) prevents
Executive from filing a charge or complaint with, from communicating with or
from participating in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, the National Labor Relations Board, the Securities and Exchange
Commission, the Internal Revenue Service, the Department of Justice or any other
federal, state or local agency charged with the enforcement of any laws,
including providing documents or other information. This Agreement does not
limit any right Executive may have, where eligible, to receive an award from a
government agency (and not the Company) for information provided to the
government agency.
8.
Miscellaneous Provisions.



8.1    Enforcement of Certain Covenants. It is recognized that damages in the
event of breach of sections 5.1 (Non-solicitation) and 5.2 (Confidentiality) by
Executive would be difficult, if not impossible, to ascertain, and it is
therefore agreed that the Company, in addition to and without limiting any other
remedy or right that the Company may have, shall have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach. The existence of this right shall not preclude the
Company from pursuing any other rights or remedies at law or in equity, which
the Company may have.


8.2    Non-admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Executive.


8.3    Return of Property. All Company computers, files, access keys, desk keys,
ID badges and credit cards, and such other property of the Company as the
Company may reasonably request, in Executive’s possession


6

--------------------------------------------------------------------------------





must be returned no later than the Termination Date, or prior thereto if
requested by the Company. Except to the extent inconsistent with Company policy
in effect as of the Termination Date:


(i) The Company shall assign to the Executive the telephone number then in
effect with respect to the cell phone device issued to the Executive as of the
Executive’s Termination Date; and
(ii) Once the Company is satisfied that it is able to remove to the Company’s
satisfaction all Company confidential information to which the device may have
had access:
(A)
the Company shall transfer to the Executive ownership of the cell phone assigned
to the Executive as of the Executive’s Termination Date; and

(B)
The Company shall give the Executive the opportunity to purchase the tablet
computer assigned to the Executive as of the Termination Date at a price based
on the Company’s estimate of the then market value of that device.

8.4    Binding on successors; assignment. This Agreement will be binding upon
and inure to the benefit of the Company, Executive and each of their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.
8.5    Governing law. This Agreement will be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Ohio,
without regard to conflicts of law principles.
8.6    Severability. Any provision of this Agreement that is deemed invalid,
illegal or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant will be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.
8.7    Withholding. The Company will be entitled to withhold from any payment
referenced herein any amount of withholding required by law.
8.8    Death. In the event Executive dies prior to receiving all payments under
this Agreement, all remaining payments due to Executive shall


7

--------------------------------------------------------------------------------





be paid to Executive’s estate unless the provisions of a qualified or
non-qualified plan provide for payment to a beneficiary other than Executive’s
estate.


8.9    Entire agreement. The terms of this Agreement, together with the Summary
of Benefits attached hereto as Exhibit A, are intended by the parties to be the
final expression of their agreement with respect to the matters addressed herein
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement will constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative or other legal
proceeding to vary the terms of this Agreement.


9.Acknowledgement of Rights. Executive acknowledges that he has 21 days within
which to consider this Agreement, that should he sign it he has the right to
revoke it, in writing, within seven (7) calendar days after he signs it, and
that the Agreement shall not become effective or enforceable until the seven-day
revocation period has expired. Executive also acknowledges that he has been
advised to consult with any attorney prior to signing the Agreement, as he may
have rights or claims arising under the Age Discrimination in Employment Act
and/or the Older Workers Benefit Protection Act.




8

--------------------------------------------------------------------------------





THIS AGREEMENT INCLUDES A COMPLETE AND PERMANENT RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS THROUGH THE DATES SET FORTH HEREIN. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS READ THIS AGREEMENT, HAS BEEN GIVEN FULL OPPORTUNITY TO
CONSULT WITH LEGAL COUNSEL, AND THAT EACH PARTY HERETO FULLY KNOWS, UNDERSTANDS,
AND APPRECIATES ITS CONTENTS, AND THAT IT HEREBY EXECUTES THE SAME AND MAKES
THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY
AND OF ITS OWN FREE WILL.


American Electric Power Service Corporation




By:
/s/ Nicholas K. Akins



Title:
Chairman, President and CEO



Date:
April 25, 2017



Robert P. Powers




/s/ Robert P. Powers
Signature


April 26, 2017
Date




9